Citation Nr: 1632001	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-42 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1959 to December 1967, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than the current 70 percent evaluation reflects and appears to assert that it has increased in severity.  Unfortunately, the Board is unable to determine the severity of his PTSD based on the evidence of record.  

The Veteran was last afforded an examination in October 2013.  At that time the examiner found that the Veteran had a GAF score of 40, indicative of chronic and severe symptoms of PTSD without periods of remission.  She noted that these symptoms interfered with the Veteran's occupational and social function and greatly restricted his participation in activities that might make life enjoyable.  The examiner also noted that due to the chronicity and severity of his symptoms, it was not expected that the Veteran's condition would improve in the foreseeable future.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

On the other hand, VA treatment records dated between 2010 and 2013 include findings from multiple mental status examinations, which consistently show the Veteran was appropriately dressed, although on occasion he was described as disheveled and malodorous.  His speech was normal in rate and volume.  Thought processes were linear and logical.  His thought content showed no evidence of suicidal/homicidal ideations, hallucinations, or delusions.  His insight and judgement were fair.  His mood was variously described as "guarded and depressed," "irritable," "fine," "better," and "okay."  His affect was generally restricted/constricted but consistent with mood.  Nightmares continued but with decreased frequency and intensity and he reported only occasional difficulty with concentration, hypervigilance, and flashbacks.  These mental health notes also include a number of GAF scores, ranging from 54 to 65 (moderate to mild symptoms).  See VA Psychiatry Outpatient Notes from Anaheim CBOC dated April 2010 to November 2013.

In a December 2014 statement, the Veteran reported that his symptoms had worsened, citing increased flashbacks, suicidal thoughts, irritability, isolation, exaggerated startle response, and difficulties with personal hygiene.  As there may have been a significant change in this service-connected disability, and to ensure that the Veteran's complaints are sufficiently considered by a VA examiner, the Board finds that an examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment since November 2013, to include records of the Veteran's individual psychotherapy sessions which began on August 20, 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

All signs and symptoms of the Veteran's PTSD should be reported in detail.  Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

